Case 3:17-cv-05769-RJB Document 253-2 Filed 01/27/20 Page 1 of 3




        EXHIBIT B
        Case 3:17-cv-05769-RJB Document 253-2 Filed 01/27/20 Page 2 of 3




                                             Exhibit B
Press Release


Immigration Detai nees who participated in the Vol untary Work Program at the
Northwest Detention Center m ay be affected by a class action lawsuit

Seattle/January x, 2020/ PR Newswire

A class action lawsuit has been filed in federal court in Tacoma, Washington, against The GEO Group,
Inc., the owner and operator of the Northwest Detention Center. The name of the case is Nwauzor, et
al. v. The GEO Group, Inc., No. 17-cv-05769. A federal judge decided that this lawsuit should be a class
action on behalf of a “Class” or “Class Members” that includes all civil immigration detainees who
participated in the Voluntary Work Program at the Northwest Detention Center at any time since
September 26, 2014.

This notice summarizes the rights of Class Members and their options before an upcoming trial. More
information is in a detailed notice available at the website below. Class Members must decide whether
to stay in the Class and be bound by whatever results, or ask to be excluded and keep their right to sue
GEO. There is no money available now, and no guarantee there will be.

This lawsuit is about whether GEO is an ‘employer’ and whether the Class Members are ‘employees’
under the Washington Minimum Wage Act. And if so, whether GEO violated the Act by failing to pay
Class Members the minimum hourly wage under Washington law for work performed under the $1-a-
day Program. GEO denies the allegations made in the lawsuit. The Court has not decided whether GEO
did anything wrong.

Class Members have a choice of whether to stay in the Class or not, and they must decide this now. If
they stay in the Class, they will be legally bound by all orders and judgments of the Court, and they
won’t be able to sue, or continue to sue, GEO as part of any other lawsuit for backwages owed between
September 26, 2014, and the date of trial. If Class Members do not make a decision by March 24, 2020,
they will forfeit the opportunity to bring an individual action for the same damages in the future.

The Court has approved Ugochukwu Goodluck Nwauzor and Fernando Aguirre-Urbina to serve as the
Class Representatives. The Court has also appointed the law firms of Schroeter Goldmark & Bender,
Open Sky Law, PLLC, and Menter Immigration Law PLLC of Seattle, WA, and the Law Office of R. Andrew
Free of Nashville, TN, to represent the Class.

If Class Members want to participate in the class action against GEO and they want to have the Class
Representatives and Class Counsel represent their interests, they are not required to do anything at this
time. Class Members may also hire their own lawyer to appear in Court on their behalf.

If Class Members ask to be excluded from the Class, they will keep any rights to sue GEO for these claims
and will not be bound by any orders or judgments of the Court. If they do not want to participate in the
lawsuit, they must send a Request to Be Excluded form (or similar document) by mail, email, fax or other
        Case 3:17-cv-05769-RJB Document 253-2 Filed 01/27/20 Page 3 of 3



method of delivery to the Notice Administrator at the locations identified below. The Request to Be
Excluded must be in writing and delivered, transmitted, or postmarked on or before March 24, 2020.

The Request to Be Excluded form must be delivered to the Notice Administrator by mail, email or fax to
the following address:

                              Nwauzor, et al. v. The Geo Group, Inc.
                                 c/o JND Legal Administration
                                         PO Box 91226
                                       Seattle, WA 98111

                                     Email: info@vwpclassaction.com

                                            Fax: (206) 788-8766

If Class Members have any questions or want a detailed notice or other documents about this
lawsuit and their rights, they can visit www.VWPClassAction.com; or email JND Legal
Administration at info@VWPClassAction.com; or call:

                                 Toll-Free in U.S.: 855-961-0959
                        Seattle-Tacoma, Washington Area: 206-806-6835
                                  Within Mexico: xxx-xxx-xxxx
